IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44329

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 309
                                                )
       Plaintiff-Respondent,                    )   Filed: January 12, 2017
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
JEREMY MICHAEL GLEESE,                          )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Cynthia K. C. Meyer, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of two years, for burglary, affirmed; order denying I.C.R.
       35 motion, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                and MELANSON, Judge
                  ________________________________________________

PER CURIAM
       Jeremy Michael Gleese pled guilty to burglary. Idaho Code § 18-1401. The district court
sentenced Gleese to a unified term of five years with two years determinate. Gleese filed an
Idaho Criminal Rule 35 motion for reduction of sentence, which the district court denied. Gleese
appeals asserting that the district court abused its discretion by imposing an excessive sentence
and by denying his Rule 35 motion.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and


                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Gleese’s Rule 35 motion, we conclude no
abuse of discretion has been shown.
       Therefore, Gleese’s judgment of conviction and sentence and the order denying Gleese’s
Rule 35 motion are affirmed.




                                                   2